                          Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 1 of 40

AO 106 (Rev. 5/85) Affidavit for Search Warrant




                                           nitett                          tates                    istrict Caurt
                                                              MIDDLE DISTRICT OF ALABAMA                                              Z{I I   JUL I I   r.
                                                                                                                                                        )5: 2 i

                        In the Matter ofthe Search of
         (Name, address or brief description of person or property to be searched)

A BLUE PORSCHE                         PANAMERA, VIN NUMBER                                            APPLICATION AND AFFIDAVITA
WPOAA2A7XKL100410                      (FURTHER DESCRIBED IN
                                                                                                         FOR SEARCH WARRANT
ATTACHMENT A)

                                                                                                         CASE NUMBER:31                                 Sr11,6


       1,                                                 Nicholas Del Toro                                             being duly sworn depose and say:
       I am a(n) Special Agent with the Federal Bureau of Investigation                                                               and have reason to believe
                                                                 icial 1 itle
that ❑ on the person of or [Z] on the premises known as (name, description and/or location)

A BLUE PORSCHE PANAMERA, VIN NUMBER WPOAA2A7XKL100410(FURTHER DESCRIBED IN ATTACHMENT A)


in the                       Middle                              District of                                                    Alabama
there is now concealed a certain person or property, namely (describe the person or property)
See Attachment A




which is (give alleged grounds for search and seizure under Rule 41(6)of the Federal Rules of Criminal Procedure)

(1) evidence of a crime; (2) contraband, fruits of crime, other items illegally possessed; or (3) property
designed for use, intended for use, or used in committing a crime;

in violation of Title           21               United States Code, Section(s)                                      841(a)(1) and (2)
The facts to support the issuance of a Search Warrant are as follows:


See attached affidavit incorporated herein by reference and made part of this application.


Continued on the attached sheet and made a part hereof.                                            [Z] Yes            ONo


                                                                                                                                    d2e,f
                                                                                                             Signature of Affiant

Sworn to before me, and subscribed in my presence

JULY 11, 2019                                                                                     at         MONTGOMERY,ALABAMA
Date                                                                                                         Cit  ae

HON. STEPHEN M. DOYLE
UNITED STATES MAGISTRATE JUDGE
Name and Title ofJudicial Officer                                                                            Signature o Ju   ial 0
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 2 of 40




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION
                                                                       /D19         I P 5: 2
 N THE MATTER OF THE SEARCH OF                     Case No.3,‘c\ri-‘,         t4.
 THE PREMISES LOCATED AT 2127
 EXECUTIVE PARK DRIVE, OPELIKA,
 ALABAMA 36801                                     UNDER SEAL

                    AFFIDAVIT IN SUPPORT OF APPLICATION FOR
                         SEARCH AND SEIZURE WARRANT

       I, Nicholas Del Toro, being first duly sworn, hereby depose and state as follows:

                         INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for the issuance of a warrant to

search the vehicle registered to Orr Motors in Destin, Florida and leased by Dr. James H.

Edwards, and located in the parking lot ofthe medical offices of James H. Edwards, also known

as Analytic Options, P.C., also known as "Analytical Options Inc.," located at 2127 Executive

Park Drive, Opelika, Alabama 36801, such vehicle being a blue Porsche Panamera, VIN number

WPOAA2A7XKL100410 (further described in Attachment A), in order to seize fruits,

instrumentalities, and evidence related to possible violations of Title, 21, United States Code,

Section 841(a)(1) and Title 18, United States Code, Section 1347. There is probable cause to

believe that fruits, instrumentalities, and evidence ofthese crimes (further described in

Attachment B)will be found in a search ofthe premises.

       2.      I am an investigator or law enforcement officer of the United States within the

meaning of Title 18, United States Code, Section 2510, that is, an officer ofthe United States

who is empowered by law to conduct investigations and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516.
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 3 of 40




        3.     I, Nicholas Del Toro, am a Special Agent with the Federal Bureau of

Investigation (FBI), and has been since 2009. I am currently authorized to investigate matters

involving drug trafficking, including violations of Title 21 Unites States Code 841. The facts in

this affidavit come from my personal observations, my training and experience, and information

obtained from other agents and witnesses. In connection with drug trafficking investigations, I

have participated in and/or executed numerous search warrants, including residences of drug

traffickers/manufacturers and their co-conspirators/associates, stash houses used as storage and

distribution points for controlled substances. As part of my training and experience, I am aware

that certain controlled substances are often abused and illegally diverted from what would

otherwise be considered legitimate medical uses. I also know that individuals who abuse these

types of drugs are at risk for becoming physically dependent on the drugs. I have investigated

and assisted with the investigation of individuals and organizations that illegally disburse or

dispense controlled substances under the guise of operating seemingly legitimate medical clinics

(colloquially known as "pill mills").

       4.      The facts in this affidavit come from my personal observations, training, and

experience, as well as information obtained from other agents and witnesses. Since this affidavit

is being submitted for the limited purpose of obtaining a search warrant, I have not included each

and every fact obtained during the investigation. This affidavit is only intended to show merely

that there is sufficient probable cause for the requested warrant and does not show all of the

facts, circumstances, and knowledge of the matters at hand.

       5.      Based on my training and experience and the facts as set forth in this affidavit,

there is probable cause to believe that violations of the federal offenses outlined and described

below in this affidavit have been committed by Dr. James Henry Edwards. There is probable



                                                 2
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 4 of 40




cause to believe that evidence of such offenses, as described in Attachment B, will be found at

the premises described in Attachment A.

                                             JURISDICTION

       6.      This Court has jurisdiction to issue the requested because the property to be

searched is located within the district. See Fed. R. Crim. P. 41(b)(1).

                                        RELEVANT PRVISIONS

       7.      Based on my training and experience, and the training and experience of other

DEA diversion investigators, special agents, and other law enforcement officers, I know that:

               a.      Title 21, United States Code, Section 841(a)(1) makes it unlawful for any

person knowingly or intentionally to distribute or dispense a controlled substance except as

authorized by that subchapter.

               b.      Pursuant to Title 21, United States Code, Section 822(a)(1) and (a)(2), and

21 C.F.R. § 1301.11 and other regulations, a person who distributes or dispenses any controlled

substance, or who proposes to dispense any controlled substance, must obtain a registration from

the DEA every three years.

               c.      Under 21 C.F.R. § 1306.03, a prescription for a controlled substance may

only be issued by a practitioner who is both authorized to prescribe in the jurisdiction in which

she is licensed to practice her profession and registered with the DEA (unless otherwise exempt

from registration).

               d.      Under 21 C.F.R 1306.3(a)(1) and (2) and 21 C.F.R. § 1306.4(a), a

prescription for a controlled substance is only valid if it has been issued for a legitimate medical

purpose by an individual practitioner acting in the usual course of professional practice. If a

physician—even a holder of a DEA registration—issues a prescription and that prescription does



                                                 3
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 5 of 40




not satisfy the above-recited criteria, then the prescription constitutes an unlawful distribution

and dispensing of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

               e.      Title 18, United States Code, Section 1347 makes it a crime to defraud a

health care benefit program or to obtain, by means of false or fraudulent pretenses,

representations, or promises, the money or property owned by, or under the custody or control

of, any health care benefit program.

               f.      The Alabama Board of Medical Examiners(ABME)requires that a

physician maintain a patient's complete treatment records (including evaluations, diagnoses, and

prognoses) for a period of no less than ten years from the patient's last visit.

                                       PROBABLE CAUSE

A.     Background Information

       8.      The DEA,FBI, and other law enforcement agencies are investigating James

Henry Edwards. Edwards is a physician licensed to practice medicine in Alabama and

Connecticut. Edwards currently operates two psychiatric clinics in Alabama. One of those

clinics is located at 2127 Executive Park Drive, Opelika, Alabama 36801. The other is located at

229 East 20th Avenue, Suite 10, Gulf Shores, Alabama 36542.

       9.      I also know that Edwards operates these two clinics as part of a business

incorporated through the office ofthe Alabama Secretary of State on or about October 11, 2011.

That business, Analytic Options, P.C.(Analytic Options) is a domestic professional corporation

formed to conduct "all lawful business." According to records of the Alabama Secretary of

State, Edwards is the incorporator and the only director of Analytic Options.

       10.     Additionally, I know that, pursuant to licenses he has with the DEA and the

Alabama Board of Medical Examiners(ABME),Edwards is authorized to prescribe Schedule II,



                                                  4
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 6 of 40




III, IV, and V controlled substances. He must do so for legitimate medical purposes and within

the normal course of his psychiatric practice.

B.     Edwards's Background

       1 1.    I have reviewed records from the ABME and other governmental regulatory

agencies. Based on my review of this information, I have a general understanding of the history

of where Edwards has practiced.

       1.      Montgomery, Alabama Analytic Options Practice

       12.     On or about November 28,2010, Edwards submitted his first application for an

Alabama medical license. At that time, Edwards resided in Roxbury, Connecticut. The ABME

issued that license to Edwards on or about January 1, 2011. The first practice location Edwards

registered with the ABME was 1040 Longfield Court, Montgomery, Alabama 36117.

       13.     In late 2011, Edwards renewed his Alabama medical license. When he did so, he

reported that his practice location had changed to 7956 Vaughn Road, Suite 301, Montgomery,

Alabama 36117. Around that same time, Edwards filed documents with the Alabama Secretary

of State to create a business entity—Analytic Options, P.C.(Analytic Options). On the

incorporation documents, Edwards listed Analytic Options's address as 7956 Vaughn Road,

Suite 301, Montgomery, Alabama 36116. Edwards listed himself as the sole incorporator of

Advance Options. It is my understanding that Edwards operated his Montgomery practice under

the Analytic Options business. I know that at some unknown time before 2017, Edwards

stopped practicing in Montgomery.

       2.      Opelika, Alabama Grandview Behavioral Health Center Practice

       14.     Starting in 2011, Edwards began to practice in both Montgomery and Lee

Counties. I know from records that, in or around 2011, Edwards worked as an independent



                                                 5
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 7 of 40




contractor at Grandview Behavioral Health Center, located at 2123 Executive Park Drive,

Opelika, Alabama 36801. Grandview Behavioral Health Center was a mental health practice

group located in Opelika and affiliated with Mountain View Hospital of Gadsden, Alabama. At

this facility, Edwards provided psychiatric evaluations and medication management.

       15.     When Edwards submitted his 2015 license renewal form to the ABME,he listed

Grandview Behavioral Health Center as his primary practice location. I know that Edwards

stopped practicing at Grandview Behavioral Health Center in or around 2018.

       3.      Fairhope, Alabama East Bay Psychiatry Practice

       16.     At some point, Edwards began to practice on a part-time basis at East Bay

Psychiatry, located at 761 B Middle Street, Fairhope, Alabama 36532. Edwards remained at

East Bay Psychiatry from an unknown time and continuing until in or about February of 2017.

       4.      Opelika, Alabama Analytic Options Practice

       17.     At some point, Edwards moved his Analytic Options practice from Montgomery

to Opelika. By at least 2017, Edwards practiced on Thursdays and Fridays at the Opelika

location described above-2127 Executive Park Drive.

       18.    Edwards continues to practice in this location. I know this because:

              a.      On May 2, 2019, an investigator working with me conducted surveillance

at 2127 Executive Park Drive. The investigator observed signage at the facility bearing

Edwards's name. The investigator also saw Edwards come and go from the facility in a silver

Porsche.

              b.      On May 9, 2019, an investigator working with me again conducted

surveillance at 2127 Executive Park Drive. The investigator observed the same signage. He also

saw Edwards coming and going in a silver Porsche.



                                               6
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 8 of 40




                c.      On June 20, 2019, an investigator working with me again conducted

surveillance at 2127 Executive Park Drive. The investigator observed the same signage. He also

saw Edwards coming and going in the blue Porsche that is the premises of this affidavit.

                d.      On July 11, 2019, an investigator working with me conducted surveillance

at 2127 Executive Park Drive before the execution ofthe search warrant for Dr. Edwards's office

at that location. The investigator observed Edwards arrive in the blue Porsche that is the premises

of this affidavit and enter his clinic.

        19.     Based on my training and experience, I think that it is likely that evidence—

consisting of medical records, appointment books, sign-in sheets, banking documents, and billing

records—are maintained in the above-described Opelika office. It is my experience that medical

practices typically keep such records on site in either physical or electronic format. Medical

records are the primary means by which law enforcement can determine whether a particular

prescription was or was not for a legitimate medical purpose and within the scope of normal

medical practice. Moreover, financial records provide evidence of a physician's motive for

unlawfully prescribing.

       5.       Gulf Shores, Alabama Analytic Options Practice

       20.      In or around February of 2017, Edwards stopped practicing at East Bay

Psychiatry and opened in Gulf Shores a branch of Analytic Options. He did so at the location

described above-229 East 20th Avenue.

       21.      Edwards continues to practice at this location. I know this because, on or about

October 27, 2017, the ABME received a letter signed by Edwards and dated October 16, 2017.

In that letter, Edwards wrote,"I began seeing patients for Analytical Options Inc [sic] at 229 20th




                                                 7
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 9 of 40




Street Suite 10 Uptown Plaza Gulf Shores, AL 36542 approximately the end of January to

beginning of February 2017."

C.     2016 Complaint

       22.     Based on my review of DEA records, DEA received a complaint about Edwards

on or about April 20, 2016. On that date, a physician contacted the DEA and reported that he

(the physician) works with Edwards and that Edwards was prescribing large amounts of

benzodiazepines. The physician speculated that Edwards may have himself been taking drugs.

Due to the age of the tip, I have no further information about the tip.

D.     Pharmacy Complaints

       23.     During the first half of 2019, investigators working with me contacted various

pharmacists and employees of pharmacies located in and around Opelika and those in and around

Gulf Shores. Those individuals reported concerns regarding the prescriptions Edwards had

issued that customers had brought to their pharmacies for filling.

       24.     I know from my training and experience that pharmacy employees have a duty to

report to refrain from filling prescriptions known by the pharmacy employees to be illegitimate.

I also know that pharmacy employees receive training on identifying illegitimate prescriptions.

Things that pharmacy employees look for include:(1) whether the pharmacy is filling a large

number of prescriptions for controlled substances from the same physician;(2) whether the

pharmacy employee notes that the same physician is repeatedly prescribing the same

combinations of controlled substances; and (3) whether the pharmacy employee observes that the

physician is prescribing hazardous combinations of controlled substances.

       25.     For this reason, I consider pharmacy employees to be reliable sources of

information in investigations of prescribers of controlled substances.



                                                 8
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 10 of 40




       1.      Opelika Pharmacists

       26.     The following summarizes the information the investigators working with me

received from the various Opelika pharmacists:

               a.        Sarah Britton of the Kroger pharmacy(2460 Enterprise Drive, Opelika,

Alabama)reported that Edwards was prescribing a lot of"Benzos" and that she had seen

Edwards prescribe as many as three different benzodiazepines to the same patient at the same

time. Britton also reported that Edwards prescribed high quantities of attention deficit-

hyperactivity disorder(ADHD)medications, such as dextroamphetamine-amphetamine

(commonly known by its brand name version,"Adderall") and lisdexamfetamine(commonly

known by its brand name version,"Vyvanse"). According to Britton, in 2018, she telephoned

Edwards and questioned him regarding his prescribing practices. Edwards instructed her that his

patients needed the medications he prescribed.

               b.        Margaret Thompson of CVS pharmacy(1997 Pepperell Parkway, Opelika,

Alabama)stated that Edwards seemed to be prescribing the same medications—Adderall,

Vyvanse, alprazolam (commonly known by its brand name version,"Xanax"), and clonazepam

(commonly known by its brand name version,"Klonopin"). She noted that Edwards often

prescribes multiple benzodiazepines on the same prescription. On one occasion, Edwards called

the pharmacy to authorize an early refill of a prescription. Based on concerns regarding

Edwards's prescribing, the CVS pharmacy no longer accepts new Edwards patients and does not

authorize early refills on Edwards prescriptions.

               c.        Glenn Williams of East Alabama Medical Center Apothecary (2200 East

Pepperell Parkway, Opelika, Alabama)stated that Edwards prescribed large quantities of

controlled substances.



                                                 9
       Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 11 of 40




                 d.    Eddie Parker of Walgreen's pharmacy (2015 Pepperell Parkway, Opelika,

Alabama) stated that Edwards prescribed large quantities of Adderall. Occasionally, Parker

called Edwards and questioned his prescribing. Edwards always had reasons for his

prescriptions, according to Parker.

                 e.    Sherry Holley of Wal-Mart pharmacy (2900 Pepperell Parkway, Opelika,

Alabama)reported that Wal-Mart has a corporate policy of not filling prescriptions for Edwards

based on concerns regarding his prescribing practices.

                 f.    Sabrina Wilder of CVS pharmacy (1498 Opelika Road, Auburn, Alabama)

reported that Edwards prescribes "multiple benzos to the same patients." Wilder said that she

had called Edwards's office many times to question prescriptions. When she did so, she was told

not to "question the doctor." Wilder also said that she knew of at least one patient of Edwards

who was in drug rehabilitation. Additionally, according to Wilder, one of Edwards's patients

told her that Edwards instructed him to pay cash for his prescription so as to get around a law

regulating prescriptions. Wilder could not remember this patient's name.

                 g•   Dianna McNay of Kroger pharmacy(300 North Dean Road, Auburn,

Alabama) said that Edwards prescribes "benzos for most of his patients."

                 h.   Katelyn Williams of Walgreens pharmacy (765 East Glenn Avenue,

Auburn, Alabama)reported that they frequently had to call Edwards's office because

information was omitted from prescriptions. On one occasion, Edwards's speech was slurred.

                 i.   Brittany Boos of CVS pharmacy (770 East Glenn Avenue, Auburn,

Alabama)noted that it was a running joke in the office that college students went to get

prescriptions from Edwards. She said that Edwards gave patients multiple benzodiazepines at

the same time.



                                                10
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 12 of 40




               j.      Jeff Jerkins of Bubba's Medicine Shop (512 2nd Avenue, Opelika,

Alabama) said that Edwards would prescribe "a lot of Benzos to the same patients." He added

that all of Edwards's patients would be on the same prescriptions.

         2.     Gulf Shores Pharmacists

         27.    The following summarizes the information the investigators working with me

received from the various Gulf Shores pharmacists:

                a.     A pharmacist at the Walgreen's pharmacy (1421 Gulf Shores Parkway,

Gulf Shores, Alabama) reported that Edwards was prescribing multiple "Benzos" on the same

prescriptions to patients.

               b.      Blake Shoemaker of Wal-Mart pharmacy(170 East Fort Morgan Road,

Gulf Shores, Alabama) stated that Edwards was prescribing multiple "Benzos" on the same

prescriptions. He noted that Wal-Mart's corporate policy was not to fill Edwards's prescriptions.

               c.      Evan Tomlinson ofPublix pharmacy (160 Cotton Creek Drive, Suite 100,

Gulf Shores, Alabama) said that Edwards was seeing a high volume of patients and prescribing

large amounts of medications. Tomlinson said that he had previously worked at a Publix

pharmacy in Auburn and had seen the same sorts of problems with Edwards's prescriptions

there.

               d.      Linda Caylor of CVS pharmacy(3820 Gulf Shores Parkway, Gulf Shores,

Alabama) reported that she found mistakes on many prescriptions Edwards wrote. She also

stated that she saw Edwards prescribing excessive amounts of medication.

E.       Informant Interviews and Investigation

         28.   Next, another law enforcement agency working with the DEA received

information from two former patients of Edwards. Those patients were Amber Williams and Eli



                                               11
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 13 of 40




Bedsole. The following summarizes the information provided by Williams and Bedsole, as well

as follow-up investigation regarding that information.

       1.      Amber Williams

       29.     On May 16, 2019,two investigators working with me telephonically interviewed

Williams. Williams told those investigators that she saw Edwards after her boyfriend, Bedsole,

recommended Edwards to her.

       30.     According to Williams, she saw Edwards only one time. The visit, occurring

December 13, 2018, was brief—she was with Edwards for only 15 minutes. During those 15

minutes, Edwards asked Williams about her family history. Williams told Edwards that she was

adopted. She also told Edwards that she had previously been addicted to Ecstasy and Adderall.

Williams explained to Edwards that she was seeing him due to anxiety and panic attacks. She

said that, when confronted with these symptoms before, she had taken Klonopin. However,

Klonopin had not helped her. At the conclusion of the session, Edwards prescribed Williams 60

2-milligram Xanax tablets and instructed her to take one pill twice per day.

       31.     Thereafter, Williams filled her prescription. She then proceeded to take 50 pills

in three days. This overdosing resulted in Williams being hospitalized for almost a week.

Williams spent three of those days in the intensive care unit. When she was released from the

hospital, Williams telephoned Edwards and told him about the overdose. Edwards asked

Williams for her discharge papers, but Williams refused to provide him with those. Williams

concluded the call by telling Edwards that she would not be seeing him again and did not want to

continue on the medication.

       32.     Soon after she got off ofthe telephone with Edwards, Williams received a text

message from the Publix pharmacy. The message said that her prescription for diazepam



                                               12
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 14 of 40




(commonly known by its brand name version,"Valium") was ready. Confused, Williams called

the pharmacy to ask about the text message. The pharmacist told Williams that Edwards had

called in the prescription for her. Williams did not fill the prescription. She confirmed to an

investigator working with me that she never discussed with Edwards diazepam or obtaining

another prescription.

       33.     Following up on this information, an investigator working with me then contacted

the Publix pharmacy at issue. The pharmacist provided the investigator with copies oftwo

prescriptions. The first was the December 13, 2018, the prescription Edwards issued to Williams

for 60 2-milligram Xanax tablets. The second was a copy of a telephoned prescription for one 5-

milligram diazepam pill. The copy appeared to reflect that Edwards had called the prescription

into the pharmacy on December 22, 2018.

       2.      Eli Bedsole

       34.     On May 15, 2019, investigators working with me interviewed Bedsole. Bedsole

stated that he started seeing Edwards around the middle of 2018. He did so because he was

experiencing anxiety and panic attacks. The first time he went to Edwards, Edwards asked,

"Would you like Xanax?" Bedsole declined, explaining to Edwards that he had previously taken

Xanax and had "issues" with the drug. Instead, as best as Bedsole could recall, Edwards

prescribed him two non-controlled medications during that first visit. Bedsole said that he took

those drugs for some time and then concluded that they were not helping him.

       35.     After some time, Bedsole returned to Edwards's office and requested Xanax.

Edwards gave him a prescription for 1-milligram dosages of the drug. Eventually, Bedsole asked

that Edwards increase the dosage to 2 milligrams. Edwards did so without asking Bedsole for

any reason for the increase in dosage.



                                                13
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 15 of 40




       36.     According to Bedsole, he saw Edwards approximately 10 times. During each of

his first two visits, Bedsole spent around 45 minutes with Edwards. After that, the visits

typically lasted between five and ten minutes.

       37.     Bedsole said that he frequently saw patients in Edwards's office asking for

prescriptions. He remembered one female patient who was visibly shaking as she asked

Edwards for a new Adderall prescription.

F.     ABME Subpoena Response

       38.     Additionally, investigators working with me served a grand jury subpoena on the

ABME. The subpoena requested all records in the ABME's possession related to Edwards. The

records received in response to the subpoena showed that, in 2017, the ABME began an

investigation of Edwards. The materials generated during that investigation included the

following:

       1.      Medical Records

       39.     As part of its investigation, the ABME subpoenaed from Edwards 12 patient files.

In October of 2017, Edwards responded to the subpoena by providing the requested records. The

records submitted included, for each patient:(1) progress notes prepared by Edwards regarding

visits with the patient;(2) superbills prepared by Edwards or a member of his staff containing

billing and diagnostic information about the visits;(3)treatment plans prepared by Edwards or

members of his staff; and (4)copies of prescriptions signed by Edwards.

       2.     Expert Report

       40.     After interviewing Edwards, the ABME sent the medical records and other

materials to an independent expert reviewer, Dr. Tarak Vasavada. Dr. Vasavada was, at that

time, a Professor and Regional Chair of Psychiatry at the University of Alabama-Birmingham



                                                 14
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 16 of 40




(UAB)School of Medicine's Huntsville campus. He has since retired and now works at

Huntsville Hospital.

       41.     On April 26, 2018, Dr. Vasavada sent to the ABME his expert evaluation ofthe

Edwards files. In 11 ofthe 12 files, Dr. Vasavada found excessive dosages of stimulant

medications. In all 12 files, Dr. Vasavada identified inadequate documentation and incomplete

records. Dr. Vasavada also pointed out that nowhere in the 12 files was there any indication that

Edwards conducted a urine drug screen to ensure that patients were not diverting the prescribed

medication or taking non-prescribed drugs. Ten ofthe 12 files reflected duplicate prescribing,

that is, prescribing two medications from the same class of drugs to treat the same problem.

Additionally, Dr. Vasavada noted that:(1)8 ofthe 12 patients received hazardously high dosages

of medications;(2)in 2 files, it was apparent that the patients were obtaining pain medications

from other providers, however, in neither case did Edwards attempt to obtain records from those

other providers; and (3)in 3 files, Edwards gave patients refills even though the patients did not

see him for more than 3 months.

       42.     Dr. Vasavada also included the following general statement:

       [T]here are a number of concerns which, if found individually, would be
       worrisome, but which seen as a pattern are disturbing. These include the fact that
       nearly all [of] these patients are young, Patients are living a far distance from him
       but follow him. He is likely living in the Mobile area but went to Opelika to see
       patients and some of them have followed him back. Some patients are not asking
       for high doses and Dr. Edwards has increased the doses of stimulants or is
       prescribing sedatives with it. Notes do not reflect that Dr. Edwards is willing to
       negotiate with his patients if they can do equally well on a low dose. He does not
       justify the need for the high dose. Some notes may be missing from the charts.
       Taken together, such a pattern of facts is highly concerning for inappropriate
       prescribing and use of controlled substances.

       43.     Dr. Vasavada also included specific comments about each file. The significant

points in those evaluations are as follows:



                                                15
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 17 of 40




               a.      Vickie A. — seen by Edwards at the Opelika Grandview Behavioral Health

Center clinic and prescribed dextroamphetamine and alprazolam by Edwards — Edwards's notes

are "barely minimal" with no justification for increasing Adderall dosage. Adderall dosage

seems excessive for patient's weight. No specific symptoms of any ofthe diagnoses. No

substance abuse evaluation or drug screen.

               b.      Max C. — seen by Edwards at the Opelika Grandview Behavioral Health

Center clinic and prescribed by Edwards dextroamphetamine — Adderall dose is nearly twice

recommended, and patient was not seen for nearly a year, yet still managed to obtain medications

at the high dosage. Adderall is increased, even though patient is doing well, and there is no

justification for increase. Notes are oflow detail. Another person writes the last few notes,

although the note bears Edwards's signature. No EKGs,labs, or drug screens performed even

though patient is on high dose.

               c.     Robert C. — seen by Edwards at the Grandview Behavioral Health Center

clinic and prescribed by Edwards methylphenidate, lisdexamfetamine, and dexmethylphenidate —

Patient has no current diagnosis of ADHD,but has three stimulants prescribed. No labs, EKG,or

drug screens. Two other psychologists wanted to wean the patient off meds, then restart to see if

needs had changed, but Edwards did not feel the need to do that.

               d.     Ashley C. — seen by Edwards at the Fairhope East Bay Psychiatry practice

and the Gulf Shores Analytic Options practice and prescribed by Edwards diazepam,

clonazepam, and hydrocodone — Poor documentation. Two antianxiety medications without

justification. No drug screen. Two benzodiazepines prescribed at the same time and no mention

ofthat risk. Soma and Tylenol #3 from another provider, which Edwards has not reconciled.




                                                16
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 18 of 40




Additionally, Edwards prescribed this patient hydrocodone—a Schedule II opioid pain medicine.

It is unclear from the chart why a psychiatrist would do so.

               e.      Nicole F. — seen by Edwards at the Fairhope East Bay Psychiatry practice

and the Gulf Shores Analytic Options practice and prescribed by Edwards dextroamphetamine,

lisdexamfetamine, and alprazolam — Poor documentation. Notes say nothing about why there are

two ADHD meds and two anxiety meds. Edwards went up to 2 milligrams of Xanax without

tapering. No drug screen. Edwards prescribed buprenorphine—an opioid often prescribed for

pain or to treat opioid dependency. However, there was no mention ofthe buprenorphine

prescriptions in the chart.

               f.      Dara G. — seen by Edwards at the Fairhope East Bay Psychiatry practice

and the Gulf Shores Analytic Options practice and prescribed by Edwards dextroamphetamine —

High medication dose, no drug screen or EKG.Poor documentation including why dosages were

increased.

               g.      Matthew H. — seen by Edwards at the Opelika Analytic Options practice

and prescribed by Edwards dextroamphetamine, clonazepam, lorazepam, and alprazolam —

Stimulant dose is much higher than it should be, no documentation about why Adderall was

added. When patient claimed to have his meds stolen, there was no drug screen. No reasoning as

to why two benzos were prescribed and why the dosage is so high.

               h.      Adam P. — seen by Edwards at the Opelika Analytic Options practice and

prescribed by Edwards dextroamphetamine, alprazolam, zolpidem, diazepam, and hydrocodone

— No explanation given for prescribing 140 mg. per day of stimulants. No explanation is given

for increasing dosages of stimulants or benzodiazepines. Failure to conduct EKGs, which would

have been appropriate given the high dosage of stimulants prescribed.



                                               17
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 19 of 40




                i.     Jared S. — seen by Edwards at the Opelika Analytic Options practice and

prescribed by Edwards dextroamphetamine — Poor documentation regarding reasoning for higher

than FDA recommended dose. No drug screen, no labs, no EKG.

               j.      Melissa S. — seen by Edwards at the Opelika Analytic Options practice

and prescribed by Edwards dexmethylphenidate and diazepam — No ADHD assessment, poor

documentation. Higher than daily recommended dose of Foucalin. No drug screen.

               k.      Robert S. — seen by Edwards at the Opelika Analytic Options practice and

prescribed by Edwards dexmethylphenidate and methylphenidate — No justification for

medications. Patient was not seen from 2014-2016, yet still maintained medications. No labs.

        3.     Settlement Agreement

        44.    After receiving the expert's report, on May 16, 2018, the ABME issued to

Edwards an order to show cause. The order alleged that Edwards excessively prescribed

controlled substances and required that Edwards show cause as to why his license should not be

revoked.

        45.    Thereafter, in January of 2019, Edwards and the ABME entered into a joint

stipulation. The settlement agreement permitted Edwards to persist in his denial of the excessive

prescribing allegations. However, Edwards agreed to do the following:(1) use stimulants to treat

only ADHD,and not other conditions;(2)limit the daily dosages of all controlled substances;

(3)refer to another psychiatrist any patient whose dosage Edwards cannot successfully reduce;

(4) utilize urine drug screens;(5) refrain from prescribing controlled substances for weight loss,

narcolepsy, sleep apnea, or fatigue; and (6) attend a course on medical recordkeeping and

prescribing controlled substances.

       4.      New Complaint



                                                18
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 20 of 40




       46.     Approximately three months after the ABME and Edwards entered into the

settlement agreement, the ABME received a new complaint about Edwards. This complaint

came from Auburn resident Dawn Pierce. Pierce alleged that her son, Taylor Pierce, 29, had

been a patient of Edwards's before taking his life on November 11, 2018. According to Dawn

Pierce, she believed that Taylor Pierce "was addicted and abused Xanax, all legally obtained by

prescriptions from Dr. Edwards."

       47.     Dawn Pierce stated that, the week before Taylor Pierce passed away, Dawn Pierce

contacted Edwards's office regarding Taylor Pierce's "erratic behavior." Dawn Pierce had

previously written letters to Edwards stating that she suspected that Taylor Pierce was abusing

drugs. The Friday before his death, Taylor Pierce saw Edwards. He obtained a prescription for

Xanax. Two days later, Taylor Pierce committed suicide.

       48.     According to the complaint, other psychiatrists who treated Taylor Pierce

questioned the high dosages of Xanax Edwards prescribed. However, Taylor Pierce—addicted

to the medication—kept returning to Edwards. Dawn Pierce considered Edwards's prescribing

practices a contributing factor in Taylor Pierce's death.

G.     Online Comments

       49.     During the investigation, I and other investigators accessed online comments

posted on physician-review websites, namely vitals.com, healthgrades.com, and google.com. In

doing so, investigators found comments about Edwards posted by individuals who purported to

have been Edwards's patients. I should note that these comments are anonymous and I have no

way of verifying whether or not the commenters were in fact Edwards's patients. Nevertheless,

some of the comments I found were as follows:




                                                19
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 21 of 40




               a.      Posted on healthgrades.com on June 16, 2019: "I'd been seeing him for

several years, and in that time he would increase my medication without me asking or expressing

concern over my dosage. After a year he had me taking a very high daily dose of a controlled

substance. He never showed much interest in talking to me, rather he would just start writing my

prescription and send me on my way. In April 2019 I went in for my regular appointment and he

told me he could no longer see me. He recommended I have my primary care doctor continue to

prescribe the medication at the same high dose. No primary care doctor in their right mind would

continue Dr. Edwards' regimen! I received a letter a few days later saying my situation was "too

complex" for him to continue to see me as a patient. Not only did he leave me high and dry with

a drug dependence that he initiated, but he also implied that it was my fault he was firing me as a

patient. I see here that his license to prescribe controlled drugs has been suspended. Good

riddance!"

               b.      Posted on healthgrades.com on February 25, 2019:"Beware of

overmedication."

               c.      Posted on healthgrades.com on April 12, 2019:"His caseload -- about 20-

30 patients per day -- leaves him without any deep understanding of any single patient.

Grandview is a pill mill although he recently left and went out on his own so maybe he will

lessen his caseload. He seems distracted and not caring. What is the point of telling your life to

someone who is distracted? He divides his time between Gulf Shores (yaay, rich people) and

Opelika, now. I give two stars because he has, in fairness, prescribed some helpful meds."

               d.      Posted on healthgrades.com on March 30, 2017:"He didn't even read my

case sheet before he sat me down in his office so he was unprepared. He basically said I should

lose some weight and get a dog and that was all I needed to get over my depression... I could



                                                20
         Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 22 of 40




have saved my time and gas if he was just going to make me feel more depressed .... If my

therapist Mrs Barbara wasn't nice and knowledgeable I would never set foot inside grandview

ever again!"

                 e.      Posted on vitals.com on June 13, 2019:"Overmedicated me. I almost

died."

                 f.      Posted on vitals.com on June 1, 2019:"Going to be detoxed in rehab

because of his critical mistake of giving me massive dosages of ATIVAN for 5 years. GOD

HELP ME."1

                 g•      Posted on vitals.com on January 4, 2019: "Staff mean and he just runs a

pill mill...Don't recommend him at all!!"

                 h.      Posted on vitals.com November 7, 2017:"My daughter came home with 5

meds and not at beginning dosages.... My pharmacy thankfully advised me. Told me to speak

with Dana, She is no longer there... Of course. HELP."

                i.       Posted on google.com in June of 2019:"He doesn't care about his patients

at all his only concern is that the DEA doesn't shut down his practice. I don't know what he has

been doing to draw the attention but obviously         he has been doing something unethical, to

which his solution has been to cut patients off their medicine and say good luck. Some of these

medicines can have drastic effects if abruptly stopped such as suicide and seizures. Just got with

my lawyer am filing a Malpractice suit. If anyone else has been a victim of Dr. Edwards you

could consider."

H.       Meeting with Medical Expert




          1Ativan is a brand-name version of lorazepam. Lorazepam is a Schedule IV benzodiazepine commonly
used to treat seizure disorders. It can also be used to treat anxiety.

                                                     21
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 23 of 40




        50.    On June 18, 2019, agents met with Dr. Vasavada—the expert physician retained

by the ABME to review Edwards's patient files. During that meeting, Dr. Vasavada stated that,

based on his review of the files, Edwards issued prescriptions for controlled substances outside

the normal course of professional medical practice and for no legitimate medical purpose.

Specifically, Dr. Vasavada found that the following prescriptions given to the following patients

on or about the following dates were illegitimate.

 PATIENT                          DATES OF TREATMENT               CONTROLLED
                                                                   SUBSTANCES
                                                                   PRESCRIBED
                                                                   ILLEGITIMATELY

 Matthew H.                       October 23, 2013 through         Dextroamphetamine,
                                  September 7, 2017                clonazepam, lorazepam, and
                                                                   alprazolam.

 Robert C.                        October 20, 2016 through         Methylphenidate,
                                  September 12, 2017               lisdexamfetamine, and
                                                                   dexmethylphenidate.

 Adam P.                          April 22,2013 through July       Dextroamphetamine,
                                  21, 2017                         alprazolam, zolpidem,
                                                                   diazepam, and hydrocodone.




I know from Edwards's records that Edwards saw each of these patients and distributed

prescriptions to each patient at his Opelika clinic, within the Middle District of Alabama.

I.     Observation of the Vehicle's Interior

       51.     On July 11, 2019, investigators executed a search warrant at Edwards's offices in

Gulf Shores and Opelika. Before the search warrant was executed, investigators observed

Edwards arriving at his Opelika office in the vehicle, parking it in a parking spot marked

"Doctor's Reserved Parking Building 2127," and leaving it to go inside the clinic. After the


                                                22
       Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 24 of 40




execution ofthe search warrant, I looked through the windows at the interior ofthe vehicle.

There I observed two manila files appearing to be patient files, paperwork that appear to contain

tax information, and documents labeled James H. Edwards Child Psychiatry. Also inside the

vehicle's backseat was a folded prescription bag. I further observed a black and silver pistol in

the driver's side door.

       Pictures of the interior and exterior of the vehicle are set forth below.




                                                23
Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 25 of 40
                                 Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 26 of 40




sti.:aro   tLnanni nnnn.s A




   LItiO
   *IAA

                         1\1


                       drtsste
                          ns
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 27 of 40




                                  ELECTRONIC DEVICES

       52.    As described above and in Attachment B, this application seeks permission to

search and seize records that might be found on the premises, in whatever form they are found,

including but not limited to medical records for Edwards's patients. One location where the

records might be found is stored on a computer's hard drive or other storage media or

smartphone, as described in Attachment B.


                                               26
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 28 of 40




        53.    Also, based on my training, experience, and information provided by other law

enforcement officers, I know that many smartphones can now function essentially as small

computers. Smartphones have capabilities that include serving as a wireless telephone, digital

camera, portable media player, a GPS navigation device, sending and receiving text messages

and e-mails, and storing a vast range and amount of electronic data. Examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device.

       54.     I submit that if a computer or storage medium is found on the premises, there is

probable cause to believe the records described in Attachment A will be stored on that computer

or storage medium,for at least the following reasons

               a.      I know from my training and experience that computers are used in

medical offices to record patient information, medical records, prescription logs, appointments,

billing and payment records, work schedules and other information needed to operate a medical

practice.

               b.      Based on my training and experience investigating physicians, in almost

every medical practice some manner of computer system is utilized, whether to manage patient

medical records, save prescription histories, or handle patient billing needs, and thus there is

reason to believe that there is a computer system currently located on the premises, and that the

computer system is storing evidence related to the offenses under investigation.

       55.     This application seeks permission to locate not only computer files that might

serve as direct evidence ofthe crimes described on the warrant, but also for evidence that

establishes how computers were used, the purpose of their use, who used them, and when.




                                                 27
       Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 29 of 40




        56.    Although some of the records called for by this warrant might be found in the

form of user-generated documents (such as word processor, picture, and movie files), computer

storage media can contain other forms of electronic evidence as well, including:

               a.      Forensic evidence of how computers were used, the purpose of their use,

who used them, and when, is called for by this warrant. Data on the storage medium not

currently associated with any file can provide evidence of a file that was once on the storage

medium but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph

that has been deleted from a word processing file). Virtual memory paging systems can leave

traces of information on the storage medium that show what tasks and processes were recently

active. Web browsers, e-mail programs, and chat programs store configuration information on

the storage medium that can reveal information such as online nicknames and passwords.

Operating systems can record additional information, such as the attachment of peripherals, the

attachment of USB flash storage devices or other external storage media, and the times the

computer was in use. Computer file systems can record information about the dates files were

created and the sequence in which they were created.

               b.      Forensic evidence on a computer or storage medium can also indicate who

has used or controlled the computer or storage medium. This "user attribution" evidence is

analogous to the search for "indicia of occupancy" while executing a search warrant at a

residence. For example, registry information, configuration files, user profiles, e-mail, e-mail

address books,"chat," instant messaging logs, photographs, and correspondence (and the data

associated with the foregoing, such as file creation and last accessed dates) may be evidence of

who used or controlled the computer or storage medium at a relevant time.




                                                28
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 30 of 40




               c.      A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance with particularity a

description of the records to be sought, evidence of this type often is not always data that can be

merely reviewed by a review team and passed along to investigators. Whether data stored on a

computer is evidence may depend on other information stored on the computer and the

application of knowledge about how a computer behaves. Therefore, contextual information

necessary to understand the evidence described in Attachment B also falls within the scope of the

warrant.

               e.      Further, in finding evidence of how a computer was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, I know from training and experience that it is

possible that malicious software can be installed on a computer, often without the computer

user's knowledge, that can allow the computer to be used by others, sometimes without the

knowledge ofthe computer owner. Also, the presence or absence of counter-forensic programs

(and associated data) that are designed to eliminate data may be relevant to establishing the

user's intent. To investigate the crimes described in this warrant, it might be necessary to

investigate whether any such malicious software is present, and, if so, whether the presence of

that malicious software might explain the presence of other things found on the storage medium.




                                                 29
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 31 of 40




I mention the possible existence of malicious software as a theoretical possibility, only; I will not

know, until a forensic analysis is conducted, whether malicious software is present in this case.

        57.     Searching storage media for the evidence described in Attachment B may require

a range of data analysis techniques. It is possible that the storage media located on the premises

will contain files and information that are not called for by the warrant. In rare cases, when

circumstances permit, it is possible to conduct carefully targeted searches that can locate

evidence without requiring a time-consuming manual search through unrelated materials that

may be commingled with criminal evidence. For example, it is possible, though rare, for a

storage medium to be organized in a way where the location of all things called for by the

warrant are immediately apparent. In most cases, however, such techniques may not yield the

evidence described in the warrant. For example, information regarding user attribution or

Internet use is located in various operating system log files that are not easily located or

reviewed. As explained above, because the warrant calls for records of how a computer has been

used, what it has been used for, and who has used it, it is exceedingly likely that it will be

necessary to thoroughly search storage media to obtain evidence, including evidence that is not

neatly organized into files or documents. Just as a search of a premises for physical objects

requires searching the entire premises for those objects that are described by a warrant, a search

of this premises for the things described in this warrant will likely require a search among the

data stored in storage media for the things (including electronic data) called for by this warrant.

Additionally, it is possible that files have been deleted or edited, but that remnants of older

versions are in unallocated space or slack space. This, too, makes it exceedingly likely that in

this case it will be necessary to use more thorough techniques.




                                                 30
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 32 of 40




       58.        Based upon my knowledge, training and experience, I know that a thorough

search for information stored in storage media often requires agents to seize most or all storage

media to be searched later in a controlled environment. This is often necessary to ensure the

accuracy and completeness of data recorded on the storage media, and to prevent the loss of the

data either from accidental or intentional destruction. Additionally, to properly examine the

storage media in a controlled environment, it is often necessary that some computer equipment,

peripherals, instructions, and software be seized and examined in the controlled environment.

This is true because of the following:

                  a.    The nature of evidence. As noted above, not all evidence takes the form

of documents and files that can be easily viewed on site. Analyzing evidence of how a computer

has been used, what it has been used for, and who has used it requires considerable time, and

taking that much time on premises could be unreasonable.

                  b.    The volume of evidence. Storage media can store the equivalent of

millions of pages of information. Additionally, a suspect may try to conceal criminal evidence;

he or she might store it in random order with deceptive file names. This may require searching

authorities to peruse all the stored data to determine which particular files are evidence or

instrumentalities of crime. This sorting process can take weeks or months, depending on the

volume of data stored, and it would be impractical and invasive to attempt this kind of data

search on-site.

                  c.    Technical requirements. Computers can be configured in several different

ways,featuring a variety of different operating systems, application software, and configurations.

Therefore, searching them sometimes requires tools or knowledge that might not be present on

the search site. The vast array of computer hardware and software available makes it difficult to



                                                 31
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 33 of 40




know before a search what tools or knowledge will be required to analyze the system and its data

on-site. However, taking the storage media off-site and reviewing it in a controlled environment

will allow its examination with the proper tools and knowledge.

               d.      Variety offorms of electronic media. Records sought under this warrant

could be stored in a variety of storage media formats that may require off-site reviewing with

specialized forensic tools.

       59.     In light of these concerns, I hereby request the Court's permission to seize the

computer hardware, storage media, and associated peripherals that are believed to contain some

or all of the evidence described in this warrant, and to conduct an off-site search of the hardware

for the evidence described, if, upon arriving at the scene, the agents executing the search

conclude that it would be impractical to search the hardware, media, or peripherals on-site for

this evidence. If computers or other digital devices are found in a running state, I am requesting

that the agents be authorized to acquire evidence from the devices prior to shutting the devices

off In addition, in the execution of this warrant, the agents may seize all computers and

computer-related media to be searched later by a qualified examiner in a laboratory or other

controlled environment.

                                         CONCLUSION

       60.     Based upon the foregoing and upon my training and experience, I submit that

there is probable cause to believe that the premises described as the vehicle driven by Dr. James

Henry Edwards contains fruits, instrumentalities, and evidence related to possible violations of

Title 21, United States Code, Section 841(a)(1), to wit, prescribing controlled substances outside

the course of professional practice and without a legitimate medical purpose and Title 18, United

States Code, Section 1347, to wit, health care fraud.



                                                32
       Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 34 of 40




                                 Respectfully submitted,


                                 Nicholas Del Toro
                                 Special Agent, Federal Bureau ofInvestigation

Sworn to before me this
art.day of J


              \.,
  EPHEN ► . DOYLE
UNITED STATES MAGISTRATE JUDGE
MIDDLE DISTRICT OF ALABAMA




                                      33
       Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 35 of 40




                                      ATTACHMENT A

                                  Premises To Be Searched

       The premises to be searched is the vehicle registered to Orr Motors of Destin, Florida,
and leased by Dr. James H. Edwards, and located in the parking lot of the medical offices of Dr.
James H. Edwards, located at 2127 Executive Park Drive, Opelika, Alabama 36801, such vehicle
being a blue Porsche Panamera, VIN number WPOAA2A7XKL100410,and all electronic
devices, containers, computer systems, or other data storage mechanisms found within that
vehicle. The vehicle is depicted below.
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 36 of 40




                                        ATTACHMENT B

                                  Particular Things to be Seized

        All records and other evidence relating to violations of Title 21, United States Code,

Section 841(a)(1) and Title 18, United States Code, Section 1347.

        1.     Original patient and medical records (in paper and electronic form). Patient

records may contain, but are not limited to, the following information: referring physician or

documentary information regarding which health care professional provided or prescribed items

or services and the items or services provided or prescribed, physician's orders or prescription

information, insurance verification forms, patient sign-up/sign-in sheets, patient lists, intake

sheets, authorization forms, Certificates of Medical Necessity,face sheets, correspondence,

Medicare beneficiary assignment of benefits, and coinsurance information.

       2.      Any internal or source document, regardless ofform used, in the preparation or

submission of health insurance claims for patients seen by Edwards.

        3.     Any and all training materials, manuals, patient lists, marketing materials, policies

or directives related to the administration of or billing, acceptance of payment for or medical

procedures applicable to employees, agents, independent contractors, or representatives in the

performance of their duties.

       4.      Any and all correspondence memoranda, contracts, agreements, reports of

conversation, invoices, and notes between Edwards and his employees, agents, contractors,

vendors, and representatives relating to the administration of billing or accepting payments for

medical procedures.

       5.      Receipts, ledgers, bank records, address and telephone books, appointment books,

safe deposit receipts and keys, credit card or debit cards and statements or any other documents

relating to the illegal distribution ofcontrolled substances or the proceeds thereof.
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 37 of 40




        6.       Currency and other monetary instruments or other items which are the proceeds of

the illegal distribution of controlled substances.

        7.       Unauthorized controlled substances.

        8.       Any document, written, recorded, digital or otherwise, which may contain

passwords, encryption keys, or any other information related to access of computers, storage

systems, etc.

       9.        Any document, email, letter, note, correspondence, electronic file, chart, written,

recorded, digital or otherwise, which may contain notes, records, scientific tests/analysis

findings, invoices, financial records, ownership, or sources of or related to this distribution of

controlled substance.

        10.      Computer systems and peripherals, to include:

              a. Computers and connected peripherals, cellular telephones, electronic media

                 devices (including storage devices such as USB drives, CDs,DVD,Zip drives,

                 thumb drives, external and internal hard disks, etc.), printers and devices utilized

                 to print shipping labels, laboratory equipment including mass spectrometers,

                 analyzers, and other analysis equipment

              b. All computer hardware used to commit,further, or facilitate any violation ofthe

                 offenses cited above, including any and all electronic storage devices or electronic

                 equipment capable of collecting, analyzing, creating, displaying, converting,

                 storing, concealing, or transmitting electronic, magnetic, optical, or similar

                 computer impulses or data. Included within the definition of computer hardware

                 is any data processing hardware (such as central processing units and self-

                 contained laptop or notebook computers and smartphones); internal and

                 peripheral storage devices(such as fixed disks, external hard disks, floppy disk



                                                   2
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 38 of 40




                  drives and diskettes, tape drives and tapes, optical and compact disk storage

                  devices, and other memory storage devices); peripheral input/output devices(such

                  as keyboards, printers, scanners, plotters, video display monitors, and optical

                 readers); related communications devices(such as modems, cables and

                 connections, recording equipment, RAM and ROM units, acoustic couplers,

                 automatic dialers, speed dialers, programmable telephone dialing or signaling

                 devices, and electronic tone generating devices); and any devices, mechanisms, or

                 parts that can be used to restrict access to such hardware (such as physical keys

                 and locks).

              c. All computer software used to commit, further, or facilitate any violation ofthe

                 offenses cited above, including any and all information, instructions, programs, or

                 program codes, stored in the form of electronic, magnetic, optical, or other media,

                 which is capable of being interpreted by a computer or its related components.

                 Computer software may also include data, data fragments, or control characters

                 integral to the operation of computer software, such as operating systems

                 software, applications software, utility programs, compilers, interpreters,

                 communications software, and other programming used or intended to be used to

                 communicate with computer components.

              d. All computer software designed, intended, or that can be used to delete, eliminate,

                 encrypt, hide, or obscure any records on any computer hardware device or

                 equipment.

       1 1.      For any computer hardware seized pursuant to this warrant, all records

evidencing, memorializing, or identifying the individual(s) who owned, used, possessed,

accessed, or controlled the hardware device at the time the events described in the affidavit



                                                   3
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 39 of 40




attached, including but not limited to any logs, registry entries, configuration files, saved

usernames and passwords, documents, browsing history, user profiles, e-mail contacts,

communications and correspondence (including but not limited to e-mail, chat, and instant

messaging), and photographs.

        1 2.   For any computer hardware seized pursuant to this warrant, all records

evidencing, memorializing, or identifying any electronic storage device or equipment that was

attached or connected by any means or manner to the hardware device.

       1 3.    All computer-related documentation, meaning any written, recorded, printed, or

electronically-stored material that explains or illustrates the configuration or use of any seized

computer hardware, software, or related items.

       1 4.    All passwords and data security devices, meaning any devices, programs, or data -

- whether themselves in the nature of hardware or software -- that can be used or are designed to

be used to restrict access to, or to facilitate concealment of, any computer hardware, computer

software, computer-related documentation, or electronic data records. Such items include, but

are not limited to, data security hardware (such as encryption devices, chips, and circuit boards);

passwords; data security software or information (such as test keys and encryption codes); and

similar information that is required to access computer programs or data or to otherwise render

programs or data into usable form.

       The term "record," as used above, means any document, information, data, or material,

including that used to facilitate interstate communications, in whatever form and by whatever

means such document, information, data, or material, its drafts or modifications, may have been

created or stored, including, but not limited to, any hand-made form (such as writing or marking

with any implement on any surface, directly or indirectly); any photographic form (such as

microfilm, microfiche, prints, slides, negative, video tapes, motion pictures or photocopies); any



                                                 4
        Case 3:19-mj-00214-SMD Document 1 Filed 07/11/19 Page 40 of 40




mechanical form (such as photographic records, printing or typing); any electrical, electronic, or

magnetic form (such as tape recordings, cassettes, compact disks); or any data or information on

an electronic or magnetic storage device (such as floppy diskettes, hard disks, CD-ROMs,optical

disks, printer buffers, sort cards, memory calculators, electronic dialers, or electronic notebooks),

as well as printouts or readouts from any magnetic storage device, including any electronic

information or data, stored in any form, which has been used or prepared for use either for

periodic or random backup (whether deliberate, inadvertent, or automatically or manually

initiated), of any computer or computer system. The form such information might take includes,

but is not limited to, floppy diskettes, fixed hard disks, removable hard disk cartridges, tapes,

laser disks, CD-ROM disks, video cassettes, and other media capable of storing magnetic or

optical coding.




                                                 5
